DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on February 22, 2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2022.
Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9 (line 2) “A support” should recite --a support--.
In claim 9 (line 4) “A vertically” should recite --a vertically--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 fails to recite any limitations which enable one to properly determine what structural features define each of the vertically extending stanchions and anchors
such to enable the railing to be “automatically secured in the erected position when the railing is shifted from the stored position to the erected position”.  Claims 2-8 depend from claim 1 and are likewise rejected as being indefinite.
Claim 9 (lines 7-10) recites “wherein the vertically extending stanchion is automatically secured in the erected position when the vertically extending stanchion is shifted from the stored position to the erected position”.
Claim 9 fails to recite any limitations which enable one to properly determine what structural features define each of the vertically extending stanchion and anchor
such to enable the stanchion to be “automatically secured in the erected position when the vertically extending stanchion is shifted from the stored position to the erected position”.  Claims 10-16 depend from claim 9 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 6-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapchev (US 10,100,564).
As to claim 1, Lapchev discloses a guardrail system comprising: 
a plurality of spaced apart support bases (not shown; C1 L17-24) each including a vertically extending anchor 12 at least partially formed of tube metal; and 
a railing including: 
a plurality of vertically extending stanchions 14 connected to the support bases, the vertically extending stanchions being at least partially formed of tube metal; and 
a plurality of horizontally extending members (not shown; C1 L17-24) extending between the plurality of vertically extending stanchions, the railing being configured to be shifted relative to the bases between a stored position and an erected position wherein the railing is automatically secured in the erected position when the railing is shifted from the stored position to the erected position (Figures 1-4).  
As to claim 2, Lapchev discloses a guardrail system wherein each vertically extending stanchion 14 and each vertically extending anchor 12 includes a hinge section 20,48 positioned on or in ends thereof (Figures 1-4).  
As to claim 6, Lapchev discloses a guardrail system wherein the railing is capable of being shifted from the erected position to the stored position only via an initial vertical force exerted on the railing (Figures 1-4).  
As to claim 7, Lapchev discloses a guardrail system wherein the railing is capable of automatically translate via gravity into the erected position from an intermediate position in which the vertically extending stanchions are oriented vertically (Figures 1-4).
34 configured to prevent the vertically extending stanchions 14 from being shifted in at least one direction beyond vertical (Figures 1-4).  
As to claim 9, Lapchev discloses a guardrail and base assembly comprising: 
a support base (not shown; C1 L17-24) including a vertically extending anchor 12 at least partially formed of tube metal; and 
a vertically extending stanchion 14 connected to the support base, the vertically extending stanchion being at least partially formed of tube metal, the vertically extending stanchion being configured to be shifted relative to the base between a stored position and an erected position wherein the vertically extending stanchion is automatically secured in the erected position when the vertically extending stanchion is shifted from the stored position to the erected position (Figures 1-4).  
As to claim 10, Lapchev discloses a guardrail and base assembly wherein the vertically extending stanchion 14 and the vertically extending anchor 12 each includes a hinge section 20,48 positioned on or in ends thereof (Figures 1-4).  
As to claim 14, Lapchev discloses a guardrail and base assembly wherein the vertically extending stanchion 14 is capable of being shifted from the erected position to the stored position only via an initial vertical force exerted on the vertically extending stanchion (Figures 1-4).  
As to claim 15, Lapchev discloses a guardrail and base assembly wherein the vertically extending stanchion 14 is capable of automatically translate via gravity into the erected position from an intermediate position in which the vertically extending stanchion is oriented vertically (Figures 1-4).  
34 configured to prevent the vertically extending stanchion 14 from being shifted in at least one direction beyond vertical (Figures 1-4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lapchev in view of Diego (US 4,611,945).
As to claims 3-5 and 11-13, Lapchev fails to disclose a guardrail system wherein the hinge sections of the vertically extending stanchions and the hinge sections of the vertically extending anchors are identical; wherein each hinge section includes a tab having a slot configured to receive a fastener therethrough for connecting two hinge sections together; and wherein each hinge section includes an open-ended cavity for receiving a tab of a corresponding hinge section therein when a corresponding vertically extending stanchion is shifted to the erected position.  
Diego teaches a system wherein a doubled-hinged connection between vertically extending tubular sections 10,12 comprises identical hinge sections 18b,14,18c,16; wherein each hinge section includes a tab 18b,18c having a slot 20,22 configured to receive a fastener 14a,16a therethrough for connecting the two hinge sections together; 14,16 for receiving a tab of a corresponding hinge section therein when a corresponding vertically extending tubular section is shifted to an erected position; the double-hinged connection enabling the tubular sections to be folded and collapsed to a more compact arrangement (Figures 1-4,7; C1 L6-11).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guardrail system disclosed by Lapchev to comprise a double-hinged connection, as taught by Diego, in order to enable the guardrail system to be folded and collapsed to a more compact arrangement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
03/08/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619